Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 21-38 are allowed. The claims will be renumbered as 1-18.
3. 	The following is an examiner’s statement of reasons for allowance: the closest prior art of: Han, et al. (US 8,913,801 B2) disclose a method for sensing fingerprint data and providing feedback to a user.  The method 400 may begin with operation 402 and the sensor 105 may capture data corresponding to one or more fingerprints of a user.  In other words, the sensor 105 may capture data corresponding to one or more features (examples of which include valleys and ridges) on a user's finger.  Once the initial fingerprint data has been captured, the method 400 may proceed to operation 404.  In operation 404, the display device 112 may display feedback to the user.  The feedback may include the synthetic fingerprint image, text, or the like.  The feedback may correspond to the data received in operation 402.  For example, the feedback may indicate to a user the portions of finger that were captured by the sensor 105, may provide a percentage of the finger surface sensed by the sensor 105, or the like (See for example, col. 7, lines 20-35); and Yamamoto, et al. (US 2011/0013813 A1) disclose a fingerprint reading process as shown in Figs 5A and 5B.  FIG. 5A illustrates a state where the user puts the finger on the sensitive surface 4a of the sweep fingerprint sensor 4 and slides the finger.  As illustrated in FIG. 5A, the finger is moved relative to the sweep fingerprint sensor 4 in the direction indicated by an arrow.  At that time, as illustrated in FIG. 5B, the already-acquired part of the fingerprint image is displayed in the fingerprint image area 2a of the fingerprint registration screen, which is displayed on the display portion 2.  The user may visually confirm a degree of the progress in the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication Number 2011/0013813.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665